July 15, 1919. The opinion of the Court was delivered by
It was stated by both sides at the bar that the chief issue in the case is whether the absence of lights in the passenger coach was a proximate cause of the loss of the passenger's baggage.
All the testimony established the fact that there was at most only one light in the coach, and it was the rear light and was dim. The conductor so admitted. All the testimony established the fact that the coach was crowded with workmen and was habitually so at that period of time.
The testimony tended strongly to prove that the passenger lost his bag on the journey from Sims Station to Sumter, a distance of less than 40 miles.
Whether the carrier exercised due care towards the passenger, to put him into a dark and crowded car, was a question for the magistrate's jury, and the question was decided by the jury for the passenger, and the Court did not review that finding.
Whether darkness was a proximate cause of the theft was a question of law for the Court.
If the carrier by its negligence towards the passenger gave a to be expected opportunity for the operation of another independent cause towards a loss of the baggage, to wit, the concealed hand of a thief, then the event may be referred to the negligence of the carrier. See Cannon v. Lockhart, 101 S.C. 59, 85 S.E. 233, and cases therein cited. Lights are put into cars for the protection of passengers, and upon the reasonable expectation that if lights are not so furnished hurt will come to the passenger. There cannot be two opinions about that. In the instant case the expected event so happened, to wit, the nonprotection of the suing passenger and three other passengers as well. *Page 300 
The Court below based its opinion on two of our cases,Harrison v. Berkley, 1 Strob. 525, 47 Am. Dec. 578, andCarter v. A.C.L.R. R. Co., 109 S.C. 119, 95 S.E. 357. The facts of the Berkley case make strongly for the appellant, and so does the judgment. There are words of the Court in that case, quoted in the Carter case, which tend to support the trial Court in the instant case; but the words are irrelevant to the facts of the Berkley case.
The plaintiff in the Carter case was not a passenger, and the place was not a coach, so the judgment in that case is not contrary to that we have reached in the instant case.
The trial Court relied also on a North Carolina case,Chancey v. Norfolk, 174 N.C. 351, 93 S.E. 834, L.R.A. 1918a, 1070, Ann. Cas. 1918e, 580, which does go to the extent contended for by the defendant here.
But we prefer not to follow it. The causes which operate to produce an event are numerous and occult; and there is danger that in tracing causes sight may be lost of the obvious.
In the instant case there was undeniably a breach of duty by the carrier; there was also loss to four passengers of their baggage under the same circumstances; the obvious inference is that the latter event springs out of the first event.
The judgment of the County Court is reversed and that of the magistrate's Court is affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.
MR. JUSTICE HYDRICK. I dissent. If the decision of Carter's case was right, the decision of this case is wrong. They cannot be distinguished on any sound theory. The fact that in the one an employee was injured and in the other a passenger was injured affords no logical ground of distinction. While a carrier does owe a higher degree of care to his passengers than to his employees, the degree of care required in either relation is not an element of determining factor of the question of what is the proximate cause of *Page 301 
injury; for it is elementary that, if the act or omission complained of is not the proximate cause of injury, there is no liability, without regard to the degree of care required. The two principles are separate and distinct, and applicable to different phases of the case, and should not be confused. In Carter's case, the Court unanimously and distinctly approved the principle upon which Chancey's case was decided, and it is admitted by the majority of the Court even now that the Chancey case "does go to the extent contended for by the defendant here."
MR. JUSTICE FRASER concurs in the dissenting opinion of MR. JUSTICE HYDRICK.